Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                     Dec 04 2014, 9:55 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

PETER D. TODD                                   GREGORY F. ZOELLER
Elkhart, Indiana                                Attorney General of Indiana

                                                MONIKA PREKOPA TALBOT
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

LARRY L. HAINES,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )     No. 20A05-1405-CR-210
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                 APPEAL FROM THE ELKHART SUPERIOR COURT
                      The Honorable Stephen R. Bowers, Judge
                           Cause No. 20D02-1308-FA-48



                                     December 4, 2014


             MEMORANDUM DECISION - NOT FOR PUBLICATION


ROBB, Judge
                                Case Summary and Issue

       Larry Haines appeals his eighty-year aggregate sentence, which is the result of his

convictions for burglary, attempted arson, intimidation, and battery. Haines asks whether

his sentence is inappropriate in light of the nature of his offenses and his character.

Concluding Haines’s sentence is not inappropriate, we affirm.

                              Facts and Procedural History

       Haines and his wife, Jeanie Haines, have been legally separated since 2009, and in

May of 2013, Jeanie obtained a protection order against Haines. On the evening of May

16, 2013, Jeanie was relaxing in her bedroom when she heard her dog barking and noise

coming from her living room area. Jeanie went to investigate, and as she entered the

living room, Haines crashed through the locked front door of her home, carrying a

handheld torch and a bottle of lighter fluid. Haines sprayed lighter fluid on the floor and

walls, and he unsuccessfully attempted to light his torch.        Jeanie retreated to her

bedroom, and Haines followed, continuing to slosh lighter fluid as he went. Haines

cornered Jeanie in the bedroom, grabbed her by the arm, and poured lighter fluid all over

Jeanie’s chest. Haines berated Jaimie, asking “why did you put a restraining order on me,

see how easy it would be for me to fucking kill you, you fucking bitch, why did you do

this?” Transcript at 197. Jeanie escaped from her home and ran in hopes of finding

someone to call for help.

       Jeanie ran down the street, but she was soon overtaken by Haines, who was in his

vehicle. Haines pulled over in front of Jeanie and again splashed lighter fluid on her.

                                            2
Haines then threatened to destroy a box containing her son’s ashes, which he had taken

from Jeanie’s home. After following Jeanie a little farther down the street, Haines

eventually drove off—still in possession of the ashes. Haines was arrested later that

evening.

       Prior to trial, Haines sent three letters from jail encouraging his son to provide a

false alibi at trial and threatening to have him sent to jail and killed if he failed to do so.

Haines’s letters included the following statements:

       If I get found guilty for any reason boy I am killing a few people including
       myself . . . If your not going to testify for me like I said then don’t even
       show up for court. Your testimony is the only one that matters . . . so do
       what I ask you to do son you have no choice unless want things to get ugly
       in your life . . . .

       [Y]ou will either go to court and be my aliby or you too will never see your
       kids again . . . You telling them what I said to say is the only thing that
       matters. That will not get you in any trouble . . . They can’t touch you for
       being my aliby. One fucken lie from you is all I ask and if this is too much
       then I am sorry boy but your life is almost over . . . I wrote you already and
       told you what you needed to say. Nothing more or less. Tell them we was
       together like I said . . . .

       [W]hen you get to prison I will have my real friends kill you for this. So I
       hope you enjoy your next few days with my grandkids because you are
       going to be in jail looking at the rest of your life in prison you scared ass
       punk . . . [Y]ou better have already told [my defense attorney] that you and
       I was mushroom hunting by the time I get to court on Tue, or you better
       have your mom Jeanie in the river. Its your choice do you want to gamble
       with my life I can and will end yours . . . .

State’s Exhibits 19A, 20A, and 21A (spelling and grammatical errors in original).

       The State charged Haines with two counts of burglary, Class A felonies; attempted

arson, a Class A felony; intimidation, a Class C felony; and battery, a Class C felony.

Following a jury trial, Haines was found guilty of attempted arson, intimidation, battery,

                                              3
and one count of burglary. The trial court merged Haines’s convictions for burglary and

intimidation and sentenced him to forty years for burglary, forty years for attempted

arson, and seven years for battery.      Haines’s forty year sentences for burglary and

attempted arson were ordered consecutive, resulting in an aggregate sentence of eighty

years imprisonment. This appeal followed.

                                 Discussion and Decision

                                  I. Standard of Review

       Haines asserts that his eighty-year sentence is inappropriate and requests that this

court reduce that sentence to an aggregate term of forty years. Indiana Appellate Rule

7(B) provides appellate courts with the authority to revise a defendant’s sentence if,

“after due consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” It is

the defendant’s burden to persuade the reviewing court that the sentence is inappropriate.

Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012).

                                   II. Haines’s Sentence

       First, Haines argues that the nature of his offenses does not warrant his enhanced

and consecutive sentences because the injuries Jeanie sustained as a result of Haines’s

crimes were “relatively minor.” Appellant’s Brief at 2. Haines points to Jeanie’s victim

impact statement, in which she stated that she suffered no severe injuries. While Jeanie’s

physical injuries may not have been severe, this court cannot discount the emotional

trauma she suffered as a result of Haines’s actions or the violence and aggression with

which Haines perpetrated his crimes. Haines burst through a locked door, poured lighter

                                             4
fluid on Jeanie’s person and around her home, and threatened to kill her. Indeed, had

Haines been able to ignite the torch he carried, Jeanie’s life may well have ended that

night. Making matters worse, Haines committed these offenses despite knowing that a

protection order had been issued against him. While this case may not be “the worst of

the worst,” the offensive nature of Haines’s crimes does not persuade us that a revision is

necessary.

       Likewise, Haines’s poor character does not merit a sentence reduction. Haines’s

criminal history, which includes convictions for criminal sexual conduct, failure to

register as a sexual offender, and aggravated assault, reflects negatively on his character.

See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The presentence

investigation report also reveals that Haines has a history of illegal drug use, which

includes abuse of methamphetamine. Moreover, the letters written by Haines from jail

further diminish this court’s opinion of his character. Those letters evince a complete

lack of remorse for Haines’s actions. Even worse, the letters are a straightforward

attempt to procure false testimony at his trial by way of threats and blackmail, and at one

point, Haines suggested that his son, rather than lie at trial, kill Jeanie to prevent her from

testifying.

       In sum, Haines has not met his burden of persuading us that his sentence is

inappropriate in light of the nature of his offenses and his character.

                                         Conclusion

       Concluding Haines’s eighty-year sentence is not inappropriate in light of the

nature of his offenses and his character, we affirm.

                                              5
      Affirmed.

BAKER, J. and KIRSCH, J. concur.




                                   6